ELECTRONIC RECORD                                ¥*f/-/5*

COA#       05-14-00212-CR                        OFFENSE:        22.01


STYLE:     j0e Polanco v. The State of Texas     COUNTY:         Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    401st Judicial District Court


DATE:02/23/2015                   Publish: NO    TC CASE #:      401-81063-2011




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                    490-/5"
STYLE:   Joe Polanco v. The State of Texas            CCA#:

         PROSE                        Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:      j/Ui/mr                                    SIGNED:                             PC:

JUDGE:      JlM U44X4^~                               PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD